 FLOYD FUEL COMPANY453Floyd Fuel CompanyandMilton Vernon EnixFloyd Fuel CompanyandRichard Vincon Lambert,KennethStone,Junior Ray McCauley, James L. Chambers,George W.Pifer,and Virgil Green.CasesNos. 6-CA-1606, 6-CA-1612,,6-CA-1645, 6-CA-1646, 6-CA-1649, 6-CA-165P2, and 6-CA-1657.February 4, 1960DECISION AND ORDEROn September 17, 1959, Trial Examiner Thomas A. Ricci issued hisIntermediate Report on the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices but hadnot engaged in other unfair labor practices alleged in the complaint,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the modifications hereinnoted.'The Trial Examiner found that the following conduct of the Re-sspondent violated Section 8(a) (1) of the Act because it implied tothe employees that if they persisted in their strike resolve they riskedeconomic reprisal by the Respondent : (a) The statement of Altieri,assistant to the president of the Respondent, that employees would bedischarged if they dared to strike; (b) the statement of Respondent'spresident, immediately before the strike, that if the employees did notwant to work they could pick up their checks and leave; (c) the nota-tion of "voluntary quit" on the strikers' final paycheck; (d) the sum-mary eviction of striking employees from company shacks, althoughthere was no evidence that such shacks were needed to house replace-ments, and the period for which rent had been paid had not yetexpired; and (e) the precipitate discontinuance of Respondent's con-tributions to defray the cost of the strikers' hospitalization insurancepremiums.We adopt the Trial Examiner's violation finding, but relyonly on (a), (b), and (d), above.As to (c), we do not believe thatIIn the absence of any exceptions thereto we adoptproforma theTrial Examiner'sfinding that the Respondent did not in fact discharge the strikers and so did not violatethe Act in that respect.126 NLRB No. 57. 454DECISIONSOF NATIONALLABOR RELATIONS BOARDthe record warrants a finding that the "voluntary quit" notation wasintended by the Respondent as other than a reference to the fact thatthe employees had voluntarily left the premises and not been dis-charged.Under the circumstances of this case, we will not inferintent to coerce employees from the hastily prepared checks, nor dowe believe that such notation was reasonably calculated to have acoercive effect.As to (e), the record shows, and we find, that theRespondent's payment of the insurance premiums was terminated inthe same manner as that of any other employees who were droppedfrom Respondent's payroll for whatever reasons.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Floyd Fuel Com-pany, Tunnelton, West Virginia, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Threatening its employees with discharge in reprisal for strikeaction, and stating or implying to its employees that as strikers theywill lose their employee status.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the Respondent's plant in Tunnelton, West Virginia,copies of the notice attached hereto marked "Appendix." 2 Copies ofsaid notice, to be furnished by the Regional Director for the SixthRegion, shall, after being duly signed by the Respondent's repre-sentative, be posted by the Respondent immediately upon receiptthereof, and maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to its employeesare customarily posted.Reasonable steps shall be taken by the Re-9 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." FLOYD FUEL COMPANY455spondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(b)Notify the Regional Director for the Sixth Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofaras italleges unfair labor practices other than thosefound herein.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT threaten our employees with discharge in reprisalfor strike action or state or imply to them that as strikers theywill lose their employee status.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist anylabor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment in conformity with Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and DisclosureAct of 1959.All our employees are free to become or remain, or refrain frombecoming or remaining, members of any labor organization.FLOYD FUEL COOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn two complaints issued by the General Counsel, and on separate answers dulyfiled by Floyd Fuel Company,herein called the Company or the Respondent, ahearing in the above-entitled cases was held before the duly designated TrialExaminer on July 23 and 24, 1959,at Kingwood,West Virginia.The issues litigatedare whether the Respondent violated Section 8(a)(1) of the statute in its attitude 456DECISIONSOF NATIONALLABOR RELATIONS BOARDtowards and treatment of a group of strikers, and whether it violated Section8(a)(3) of the Act in the discharge of employee Enix.All parties were affordedfull opportunity to introduce evidence, to examine and cross-examine witnesses, andto argue orally at the hearing.After the close of the hearing, a brief was receivedfrom counsel for the Respondent.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFloyd Fuel Company is a West Virginia corporation having its principal office andplace of business at Tunnelton, West Virginia. It is engaged in the operation ofcoal mines in the State of West Virginia and annually sells and ships goods valuedin excess of $50,000 from West Virginia to points outside that State. I find thatthe Respondent is engaged in commerce within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. The case as a wholeThe events giving rise to this proceeding occurred at a coal mine in Tunnelton,West Virginia, in January 1959.About 40 employees, almost the total comple-ment, went on strike on January 21 because they were dissatisfied with their wagerates and the Respondent refused their demand for a raise. Six of them filed sepa-rate charges alleging that they were discharged for having engaged in concertedactivities.A seventh employee, Vernon Enix, was admittedly discharged onJanuary 20, the day before the strike, and he filed a seventh charge. Separatecomplaints were issued, one on behalf of all the strikers, and one for Enix only.The complaint as to the strikers alleges a technical discharge as to them, becauseit is conceded they refused to work for the established wages, and that the strikewas strictly an economic one; the unfair labor practice as to them, therefore, issaid to be, not discrimination in employment, but only coercion in their right toengage in concerted activity, in violation of Section 8(a)(1) of the statute.Thecomplaint as to Enix alleges unlawful discharge in violation of Section 8(a)(3).The Respondent asserts Enix was discharged for just cause, and denies the commissionof any illegal acts.Although 18 witnesses were called, there is very little disagreement among themas to what was said and done.As to the pertinent facts, only two credibility issuesneed be decided: did Lobb, the president of the Company, at the moment he refuseda wage increase to the assembled employees after their chosen spokesman had madethe demand, say to them that they were "fired" or "discharged"?The eveningbefore, when the president's assistant, Altieri, appeared at the mine to learn whatwas in the wind, did he tell some employees they would lose their jobs if theystruck?On all other pertinent matters the facts are uncontradicted, and disagree-ment centers entirely on what inferences are to be drawn from what was said anddone.The dissatisfaction leading to the strike seems to have stemmed from two mattersof concern to the employees: the physical condition of the plant and its equipmentand wages.Actually, it is clear on the total record that what the employees wantedwas more money, and that one of the reasons why they felt entitled to raises wasthat in their opinion undesirable working conditions warranted them.Had theRespondent satisfied their wage demands, they would unquestionably have continuedto work, for the employees had all donned working clothes, put on their mininglamps, and held lunch pails in their hands only 10 minutes before starting time atthe entrance to the mine when the wage demand was made and refused.There is a great deal of testimony concerning the condition of the mine-whether electric wires were properly strung and covered, whether the moving beltswere safe, whether the ventilation system operated correctly, whether the coal cuttingmachines had proper safety devices, etc.A number of employees who later wenton strike and now testify for the General Counsel in support of the complaint,described conditions in the mine as very poor in these respects.Other employeestestifying for the Respondent, as well as some of its supervisory personnel, said thatconditions were good, and, as they clearly showed, that the mine was inspected fromtime to time by State authorities and found to be in good working order, evenincluding an inspection made by three inspectors only several days before thestrike.Ifind no occasion, and no useful purpose would be served in this case,for considering this conflicting testimony and passing judgment upon the properor improper condition of the mine. So far as the issues of this case are concerned, FLOYD FUEL COMPANY457it suffices to say, as the record amply shows, that a number of employees thoughtconditions might be improved, discussed these things among themselves from timeto time, and on occasion individually complained or brought specific matters to theattention of some supervisor.There can be no question that matters of this typeare embraced within the statutory phrase "conditions of employment"; all that isrelevant here is that there was some concern in the minds of the employees on thissubject.The merits of their complaints are beside the point.B. The pertinent facts1.Concerted activities and the strikeThere wasno unionactivity among these employees.The case rests upon theirefforts to band together to present a solid front to the Respondent to gain mutualimprovements in their conditions of employment, activities also protected by Sec-tion 7 of the Act. In support of the complaint, the General Counsel introducedevidence tending to show twomattersof interest to the employees with respect towhich, he would have it, they in fact engaged in "concerted" activities.The first,as stated above, is a concern over physical conditions of employment in the mine,meaningphysical danger and other personal inconveniences.On this aspect of thecase the testimony shows without contradiction that for some time before January21, 1959, there was talkamongemployees about exposed wires in the mine, aboutthe fact that the moving belts on which they entered the mine required them tomove from one belt to another while they were in motion, about the asserted insuffi-ciency of oxygen supplied by the ventilating system, and matters of like kind.Someof the employees spoke to their foremen or to the plant superintendent on occasions.Also, sometime in December 1958, one employee, Humphrey, wrote an anony-mousletter to the West Virginia Department of Mines, complaining about suchconditions.Thereisnoevidence whatever indicating that any employees, as agroup, ever tookany action,or planned to act togetherin anattempt to remedythese complaints, or to bring them to the attention of management representativesas a group.The second condition of employment over which a number of employees weredissatisfied was wages.During the period before January 21, variously estimated bydifferent witnesses as a few days, or a week, or even more, some of the employeesdecided to select a spokesman to voice their common demand for more moneyfrom the Company. They chose one Woodard, an employee. Sometime duringMonday, January 19, Woodard spoke to the plant superintendent, Gray, and said hewished to speak to Lobb, the president of the Company.Gray inquired the reason,but Woodard refused to tell him.Gray did nothing about Woodard's demand, andsometime between 9 and 9:30 a.m., January 20, down in the mine where they wereat work, Woodard again spoke to Gray and requested to speak to Lobb.This timehe told Gray that he wished to speak to the president about the matter of wages forthe employees.Gray now attempted to communicate with Lobb, was unable tolocate him, and sometime in the middle of the day succeeded in speaking on thetelephone to Altieri, the assistant to the president.Altieri came to the mine earlythat afternoon, sometime before 3:30, the end of the first shift.When Altieri arrived at the mine, Superintendent Gray told him that Woodardwanted to speak to the president about raises.Altieri, perhaps a half hour afterthe shift had ceased work, went to a shanty, close to the mine entrance, in whichthree of the miners stayed during the week because they lived in distant townsHis conversation with them gives rise to the first of the two questions of credibilitypresented by this record.According to Cosner, Altieri started by asking them why the employees wishedto see Lobb and he answered by saying it was because they needed a raise andwanted to talk to Lobb about it.Cosner continued to testify that Altieri then said,"He understood we were going to come out on strike if we didn't get to talk to Mr.Lobb," and that "if we did pull a strike on account of that he would fire the wholebunch of us."According to Jones, the second employee, Altieri said: "What is thisI hear about you boys coming out in the morning.ifyou do just figure onlosing your job."Triplett, the third employee, quoted Altieri as saying, "He under-stood the men were coming out the next morning or coming on strike.you aregoing to keep fooling around until you have no job here.You are going to be fired."Altieri admitted having opened the conversation by asking the three men "whatwas wrong, what they had in mind, and what Woodard wanted."He said theydenied "knowing anything about it," or "what was going on."He denied havingthreatened to fire them, or saying their jobs were endangered.He added he was 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccompanied by Gray, the superintendent,who stood in the door and listened.Gray corroborated Altieri. iI do not credit Altieri's denials.He admitted that he knew, before going to themen in the shanty, that Woodard intended to speak to Lobb about a raise.Henevertheless testified that his purpose in going to speak to the men was to ask whatWoodard wanted and what the men intended to do. He also admitted asking them,"Are you boys working tomorrow."Altieri had no reason to inquire of the em-ployeeswhy Woodard wished to speak to the president,for he already knew.Moreover,there is no indication that any of the employees had hinted at strikeaction, or not working the next day.Whether Altieri had heard,in some fashion,of any planned strike action,or whether he imagined such action might take place,it is clear it was he who injected the subject of strike action into the conversation.The testimony of the three employees was consistent,clear, and perfectly persuasive.I found nothing in their demeanor to indicate they might not be telling the truth.On the other hand, Altieri's virtual admission of having raised the question of strike,shows that he approached the three employees with an intent to d spel any suchthought from their minds. In these circumstances,and, on the basis of Altieri'sdemeanor on the stand,I credit the three employees.In reaching this conclusion Ihave also considered Gray's testimony in which he corroboratedAltieri's denial thatthe word "fired"or any threat of discharge had been used.Lobb arrived at the mine at about 6:15 the next morning, January 21.Altieri waswith him. Between 6:30 and 6:45,the employees of the first shift-about 20-wereready to go to work. They had put on their work clothes, taken their lamps fromthe lamp room,and had their lunch pails with them.They stood in a group whenLobb asked Woodard what he wished to speak about.Woodard told Lobb he hadbeen selected as spokesman for the employees and that they wanted a raise.He didnot specify further.A number of employees testified that Woodard also referredto the"working conditions,"while asking for the raise.Others said he did not usethose words.Itwould appear that he did use such a phrase, for SuperintendentGray, who was also present,said that Woodard explained"we have been loading alot of coal here . . . under the conditions we are working under that we ought tohave a raise."In any event,there is no question but that Woodard did not specifyanything concerning what conditions of work he had in mind.Lobb replied that for economic reasons the Company could give no raiseswhatever.It is at this point that the second conflict in the testimony arises.Wood-ard did not appear as a witness.All the witnesses,employees, the superintendent, and Lobb himself,testified inagreement that Lobb also said to Woodard and indirectly to all of the employeeswithin hearing,that if they did not care to continue working at the established wagesand under those conditions,they could go to the office and be paid off immediately.One of the major props of the General Counsel'scontention that the Respondent"discharged"the employees for their concerted activities is the assertionthat Lobbactually told them that morning that they were firedHe was quoted, by personswho heard him, as follows:Employee Humphrey-". . .those of you that don'twant to work under those conditions pick up your check.It will be waiting for you."Employee Cosner-". . .ifwe didn'twant to work under them conditions and forthem wages we could go to the office and pick up our time." Employee Jones-"He said if we didn't like the working conditions and the wages we was fired andwe could pick up our checks on the way out." Employee Simmons-"If you don'tlike the working conditions you can get out " Simmons added, "That's the exactwords,"and Humphrey expressly said Lobb never used the word "fired."Theseemployees testified in support of the complaintLobb explicitly denied having used the words"fired" or "discharged"He testifiedhe only told them "5f they were not satisfied and if they wanted their checks .. .that we would pay them off, because it had been a custom of our Company if any-body left they got their checks."His assistant,Altieri, Superintendent Gray, andGoldstrom also testified Lobb did not literally discharge the men.'Apparently in further corroboration of Altieri's denial, the Respondent called Gold-strom, the company coal inspector who also worked at the mine. Goldstroin said Altieridid not threaten to discharge the employees, but only asked them to vacate the shantiesif they were not going to work. Neither Altierl nor Gray placed Goldstrom in or nearthe shanty when Altieri spoke to Cosner, Jones, and Triplett.Goldstrom obviously wasreferring to a conversation between Altieri and certain employees which took place thefollowing day concerning continued occupancy of the shanties after the strike started.His testimony on this point is therefore meaningless. FLOYD FUEL COMPANY459On the total evidence, and considering the testimony of all the witnesses, I amunable to find that Lobb in so many words told the employees that if they did notwork they were discharged.Only one of the witnesses, Jones, put such a word inhismouth, and I do not credit him against all the others. If Lobb is to be judgedas having discharged the employees that day, the finding must stand as an inferencebased on the unequivocal words he used in telling them that they could have theirmoney right away. In the light of his own testimony, I credit the General Counsel'switness as to the phrases he used.Woodard told Lobb, as soon as his demand for a raise had been refused, that themen would have to discuss the matter. Immediately almost all the 20 employeesof the first shift entered the lamp room, closed the door, and discussed the matteramong themselves.When 7 o'clock came, Gray, the superintendent, opened thedoor and called in to them to "go to work." They waited a while longer and thenemerged.Most of them replaced their lamps, removed their work clothes, and leftthe premises.Of the 20, 4 or 5 went to work. According to Lobb, Woodard toldhim at that point that the men were quitting.As stated above, Woodard did nottestify.Of the approximately 20 employees scheduled to work on the afternoonshift, only 2 reported to work.The rest joined the strike 2Later that day, in the early afternoon, some of these employees began to picketthe mine.They established a picket line about 2 miles away from the mine proper,at a point where a private road leaves the public highway to enter several miningproperties, one of which is that of the Respondent.The picketing continued for aperiod of time, sporadically. So far as appears on this record, it was a fairly constantthing for a month or two, then tapered off. It appears that there has been nopicketing for a period of I month before the hearing and that for the few monthsearlier there had been very little and only occasional picketing.The foregoing evidence of Lobb telling the employees they could be paid offimmediately, is one of the facts upon which the assertion of discharge rests.Thereare three others.The first is that shortly after the men decided to cease work, Altieri spoke to fiveor six of them in the small shanties which they occupied as sleeping quarters.Itappears the Company owns several small wood shanties, used by employeeswho live 40, 50, or 80 miles away. They pay a very small rent; in one instance ashanty was occupied by three men for $8 per month. These facilities are madeavailable by the Company only for employees.Altieri admitted, as the employeestestified, that within the hour of the inception of the work stoppage, he spoke tothem in their shanties and told them they would have to vacate the shanties becausethey were needed for replacements.The Company also instituted dispossess pro-ceedings against some of them before a justice of the peace a few days later.Therecord shows that in each instance the employees personally or otherwise agreedbefore the justice of the peace that they would vacate and did so.Final paychecks were prepared on the very day, January 21, for each of theemployees who ceased work.Attached to each final paycheck there appeared thefollowing notation on the Company's stub: "Wages in full to date-payee havingvoluntarily quit."The employees picked up their checks, almost all of them, onthe following Saturday, January 24.A few called for them earlier.The third fact on which the General Counsel relies to establish the fact of"discharge," is that the Respondent ceased paying for Group Hospitalization insur-ance on behalf of the strikers.For some years the Company had been maintainingsuch hospitalization for its employees, paying the full premium of $9.15 per monthfor each.The premium was paid each month with the Company submitting to theinsurance company a list of names on which all employees appeared; each monthnew employees were added to the list, and all employees who had severed theiremployment were removed.On about February 15, when the Company submittedto the insurance company the usual monthly statement, the name of each of theemployees who had gone on strike was deleted and no premium was paid for them.In due course, the insurance agency in charge of the policy wrote a form letter toeach employee advising him that his coverage had been terminated, and invitinghim to continue the insurance individually by himself sending the premium to theinsurance company.Each employee was covered for a 30-day grace period.2Some employees testified that four or five men of the afternoon shift worked.How-ever,Daniels, assistant foreman of the afternoon shift, who worked that day, said thatonly two, including himself, did not go on strike. 460DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The discharge of EnixMilton Enix worked for the Respondent for about 1 year, up to January 20, 1959,a Tuesday.He worked primarily as a loader, but was also experienced on a coal-cuttingmachine.He had on occasions complained to Superintendent Gray aboutthe ventilating system, and about defective conditions on the cutting machine. Beforethe start of the workshift at 7 o'clock Tuesday morning, because another employee-White, a cutter-did not appear for work, Supervisor Stone asked Enix to workon the cutting machine that day.Enix refused, because as he said, that particularcuttingmachine was "hot."By this he meant that electricity ran through themachine and endangered the operator. Stone reported Enix's refusal to Superin-tendent Gray.Gray then ordered Enix to go to work on the cutting machine.Again Enix refused.Thereupon, Gray discharged him.As Gray was filling out adischarge slip, Enix said to him: "You put down on there why I am not runningthatmachine.if you fire me over this I will be in the Mine Inspector's officebefore this day is over."According to Enix, Gray then answered: "I wouldn'tdoubt but that you have already been there."Cosner corroborated Enix on thisconversation and Gray did not contradict it.Enix left the plant and never worked again.C. Analysis and conclusions1.The alleged violation of Section 8(a)(3)When Enix was discharged at about 6:55 a.m., Tuesday, January 20, no repre-sentative of the Respondent knew why Woodard wished to speak to PresidentLobb, anything about the employees' concerted plan to ask for raises, or of anyother concerted activity its employees may have been carrying on. It will be recalledthat Superintendent Gray first learned from Woodard what the employees desiredat about 9 or 9:30 that morning, after he had discharged Enix.Thus, the GeneralCounsel does not, as he cannot, argue that the Respondent discharged Enix becauseof any belief it might have had that he was one of the group behind Woodard'semissary function the next day.It is the General Counsel's theory that the concerted activity for which Enix wasdischarged was the common complaint among many employees that conditions inthe plant were dangerous in some respectsAnd it is true that some employeeshad complained and had discussed these matters among themselves. It is also truethat Enix, like others, had spoken to other employees of being dissatisfied withphysical conditions, and had even personally mentioned some of them to Superin-tendent Gray.To further support his contention that all this common disgruntle-ment amounted to concerted activities, the General Counsel points to Humphrey'saction in sending an anonymous letter to the State authorities the month beforeand to the fact Woodard mentioned working conditions when asking for the raise.I do not believe the General Counsel has established that concerted activitiestook place among these employees before the designation of Woodard to askfor raises.His analogy, in his oral argument, to an orchestral presentation in whicheach musician plays his own instrument, and the audience hears a combination oftones, or a "concert," I think is ill taken.There is nothing on this record to indi-cate that any employees at any time decided to act together to remedy any of theircomplaints concerning dangerous conditions.There is nothing to indicate thatHumphrey did not act absolutely independently in writing to the mine authorities 3Certainly, even assuming that the General Counsel's theory of what constitutesconcerted activities were valid, there is no evidence that the Company was awarethat its employees were dissatisfied in any "concerted" sense. Indeed, on the recordas a whole, it appears instead that the employees thought more of concealing fromthe Company the very fact they voiced their complaints to one another.48 From the transcript :letterwas athing that the employees considered doing together'That there wasany discussion among the employees, "Let's write a letterI"Mr. GRUPP : There is nothing in the record to show that, noTRIAL EXAMINER: Is there anything in the record to show that anyone everthought of writing it letter except whoever this anonymous person may have been'*Enix himself described the talk that went on : "Lots of times we would congregatetogether, the men would, and talk it over as we started feeling our way around at the FLOYD FUEL COMPANY461The General Counsel also argued that Gray suspected Enix of having written theanonymous letter, and discharged him for that reason.He conceded, however, thatan employer has the right, under this statute, to discharge an employee for suchconduct if it so chooses. I do not think the record supports the factual assertionthat Gray believed Enix to have written the letter. It is true Gray made an attemptto learn who had written the letter by questioning employee Morris about the matter.But it is also true that the mine inspection that took place pursuant to the anonymousletter,did not enter that part of the mine in which Enix worked.Against this,Gray's retort,afterEnix threatened the superintendent with a complaint to theauthorities, that no doubt Enix had already done so, falls far short of showingGray had previously decided Enix to be the culprit.On sum total, considering both the fact that no real concerted activities by theemployees has been shown on this record before the discharge, and the absence ofany substantial evidences pointing to any knowledge or suspicion on the part of theCompany of such action, I can only conclude that the General Counsel has notsatisfied the affirmative burden resting upon hun to show that the Respondentdischarged Enix for any activity other than his refusal to carry out a work assign-ment.Whether this action was arbitrary or not, whether the cutting machine infact was defective or not, are not matters of concern to the issue of this case. Ishall therefore recommend dismissal of the complaint involving Enix.2.The violation of Section 8(a) (1)On the question of its treatment of the strikers, the essential allegation of thecomplaint, asserting a violation of only Section 8(a)(1) of the statute, is that theRespondent unlawfully coerced them in the free exercise of the rights guaranteedin Section 7.The concerted activity in which they engaged was in joining togetherto present a common front to the Respondent in their demand for an increase inpay, and going on strike to compel the Respondent to yield.That this activity isprotected by the statute is too well established to warrant extended discussion at thislate date.5When, in the afternoon of January 20, before any strike action was evencontemplated,Altieri, the assistant to the company president, told three of theemployees they would be discharged if they dared to strike, his threat was a directinterferencewith this basic statutory right.Coming when it did, his statementcould hardly be called a defensive tactic during an economic struggle.Accordingly,I find that by Altieri's statements to the employees at that time, the Respondentunlawfully coerced its employees and thereby violated Section 8(a) (1) of the Act.The General Counsel also contends that by telling the strikers that they were nolonger employees of the Company, the Respondent in fact implemented Altieri'sthreat and discharged them, in outright punishment for having carried on the pro-tected activity.On careful appraisal of the entire record, I think it clear that byvarious means the Respondent did further coerce and restrain its employees in thisright to strike by implanting in their minds the thought that they had thereby losttheir employee status. I am not satisfied, however, that the evidence in its entiretycan support a finding of actual discharge.Despite Altieri's threat, no representative of the Respondent ever literally toldany striker that he was discharged. In saying to them, at the moment they beganto manifest a possible intention to withhold their services, that they "pick up" theirchecks "on the way out," and that they could "get out," Lobb certainly used stronglanguage.While these phrases could easily have been construed, in the heat of themoment, as oblique termination notices, there is also a possible explanation for themin the uncontradicted testimony of Lobb that it was a fixed practice always to payemployees immediately for the day or days' wages due when they left work forany reason.No such justification can be advanced for the Respondent's decision tomark the final paycheck of each striker "voluntarily quit."This was a gratuity bythe Respondent not warranted by the facts.Lobb impressed me as a very intelli-gent and highly experienced businessman.As he has long been in commerce, I amsure he well knew the difference between voluntary resignations and a strike.There-first start, because we was afraid that someone would go and inform on us, and we mightbe discharged.So we felt our way around, and it happened for some time, and as thetime grew, we got a little more bolder with it, and in all of these conversations we aereedwith each other that-who would be a good man to go out and talk to Mr. Lobbfor us, . . "5N.L.R B. v. United States Cold Storage Corp.,203 F. 2d 924 (C.A. 5), and cases citedtherein. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDfore,while quick preparation of the paychecks might be explained by a desire tocontinue the past practice of making earnings available assoonas possible, thisdirect way of telling the strikers so quickly that the Company no longer consideredthem to be employees, necessarily tended to convey the thought that they were finallyseparated.Similarly,Altieri's rush, in company of the mine superintendent, to tell five orsix employees that they must immediately vacate the shanties which they rented andoccupied as employees, further strengthened the impression which the Respondentwas conveying.The sudden action bespoke a finality to their employer-employeerelationship.No employer is obligated to make his property or facilities availableto strikers, or to any employees who choose to withdraw their services.And yet, itdoes appear that rental payments, however small, had been made to the end of themonth.Thus, the Respondent's unseemly haste in evicting the strikers from their,sleeping quarters appears much more as an intimidating technique than as a properconcern for replacements yet to be found. In like measure, cancellation of theemployees' hospitalization insurance, at the very earliest possible moment, althoughquite defensible in itself, when viewed in the total context of what preceded it,must have appeared as the final curtain to those strikers who had not returned bythe next month.While no single one of these separate facts revealing the Company's reaction tothe employees' decision to strike, standing alone, can convincingly establish theRespondent's hostile and coercive attitude towards the employees, when I viewthem together I am convinced they reflect a determination to intimidate the employeesin order to compel them to abandon any intention to strike and to remain at work.A desire by an employer to persuade his employees to remain at work is lawfuland proper. Such right, however, cannot serve to excuse conduct which necessarilyand in fact coerces the employees in their statutory rights. I think, therefore, thatAltieri's direct statement that striking simply meant having no jobs, Lobb's emphaticstress upon immediate final payment, the written statements to each employee thathe had quit, and the hastein dispossessingthem from their quarters on the premises,all add up to a direct message by the Respondent that if the employees persisted intheir strike resolve they riskedeconomicreprisal by the Company. I find that by allthis conduct the Respondent coerced the employees and thereby violated Section8(a)(1) of the Act.Whether the Respondent in fact discharged themso asto have severed theiremployer-employee relationship is another matter.With respect to that argumentof the General Counsel, I think this case is determined by the Board's decision inKerrigan Iron Works, Inc,108 NLRB 933. As the Board viewed this question ina comparable context there, the issue, restated, is whether or not the employer in-tended to sever the employee relationship.The Board evaluated that question on-the basis not only of what an employer says to employees who are on strike, butalso in the light of the totality of its conduct. In order to appreciate the total picture,in theKerrigancase the Board remanded for the purpose of learning what haddeveloped subsequent to the strike and subsequent to the employer's statement tothe strikers that they were "permanently terminated" if they did not quickly abandonthe strike.And the Board considered of importance the fact that, contrary to thewords it used, the company in fact took back all the strikers who cared to return.Indeed, this fact was the major consideration supporting the Board's ultimate con-clusionthat the employer had not discharged them.At the mine involved in the case at bar, 41 miners struck on January 21. Bythe time of the hearing, 6 months later, 20 of them had returned to work. Everystriker who offered to return was accepted.There isno indicationthat the Respond-ent discriminated against any of these when they returned.Moreover, it is clearon the entire record that the Company at all times desired to have them back. Bycontrast, in theKerrigancase, of the approximately 135 employees who went onstrike, 35 returned to work within a month, and by the time of the hearing, a yearlater, 14 more had returned.Thus perhaps 85 still remained on strike.Moreover,unlike the Respondent here, the employer inKerriganwrote a letter to each employee,a month after they had started the strike, presenting them with a virtual ultimatumof discharge or abandonment of the strike.Neither Lobb, nor any representativeof this Respondent, ever used the word "discharge."If incircumstances wheredirect dischargelanguage isused with calm deliberation a month after the initialheat of strike action has cooled and only a third of the employees have returned, theBoard refuses to find dischargesin fact,necessarily the same conclusion must bereached where no dischargelanguage is used atall, the onlyindicationof dischargeintent is given almostas part of theres gestaeof the strike action, and one-half of INDEPENDENT LINEN SERVICE CO. OP MISSISSIPPI463the strikers peacefully return and are welcomed.6Accordingly I find that the evi-dence as a whole does not affirmatively establish that the Respondent dischargedany of the strikers.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with the operations of the Respondent set forth in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.IV.THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom, and that it take certain affirma-tive action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Floyd Fuel Company, Tunnelton, West Virginia, is an employer within themeaning of Section 2(2) of the Act.2.By threatening its employees with discharge in reprisal for strike action, andby telling its employees that strikers lose their employee status, the Respondenthas interfered with, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act, and has thereby committed unfair laborpractices within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]'The recent Board decisions upon which the General Counsel relies primarily, bothissued after theKerrigan Iron Workscase, ai c inapposite 'hereInBrookvilleGlove Co,114 NLRB 213, the employer wrote personal letters to each employee, one 3 and the other7 days after the strike started, saying they were no longer employees if they did notabandon the strike, the second letter accompanied by a termination noticewhen thestrikers later attempted to return, the employer refused to accept them except as "newemployees " InFord Radio f Mica Corporation,115 NLRB 1046, telegrams were sent tothe strikers saying unless they returned to work they were "discharged without furthernotice," and when they offered to abandon the strike 2 days later the employer refusedto take them back, expressly saying "they had been discharged "IndependentLinen Service Company of MississippiandLaundry,Dry Cleaning & Linen WorkersInternationalUnion, Ind.,Local No. 218.Case No. 15-CA-1456.February 4, 1960DECISION AND ORDEROn October 9, 1959, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case' to a three-126 NLRB No. 58.